Citation Nr: 1807803	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  13-34 005	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee lateral meniscus tear, status post partial meniscectomy.

2. Entitlement to a rating in excess of 20 percent for discogenic disc disease L5-S1 level, facet joint disease lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to February 1993, October 2003 to August 2004, August 2006 to January 2008, and from December 2008 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 1995 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1. The Veteran's left knee disability is manifested by subjective complaints of pain, difficulty walking with flare-ups, weakness, and guarding; objective findings include limitation of motion at worse of flexion to 70 degrees and normal extension, and use of an assistive devise at times; localized tenderness or pain on palpation of the joint or associated soft tissue, crepitus, muscle atrophy, ankylosis, recurrent subluxation, lateral instability, recurrent effusion, or joint instability have not been shown.

2. The Veteran's low back disability is manifested by subjective complaints of pain, pressure, and difficulty walking during flare-ups; objective findings include flexion limited to as much as 50 degrees and extension limited to as much as 20 degrees; ankylosis, radiculopathy, guarding, muscle atrophy, physician prescribed bedrest have not been shown.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for left knee lateral meniscus tear, status post partial meniscectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2017).

2. The criteria for a rating in excess of 20 percent for discogenic disc disease L5-S1 level, facet joint disease lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§4.59, 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Increased Rating for Left Knee Disability

The Veteran's left knee disability is rated at 10 percent under DC 5257.  In order to warrant a higher rating, the evidence must show the following:

* X-ray evidence of noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion (10% under DC 5003); 
* Knee ankylosis in a favorable angle (30% under DC 5256); 
* Moderate recurrent subluxation or lateral instability (20% under DC 5257); 
* Limitation of flexion to 35 degrees (20% under DC 5260); or 
* Limitation of extension to 15 degrees (20% under DC 5261). 

After a careful review of the evidence of record, a rating in excess of 10 percent for a left knee disability is not warranted for any period of the claim.

As an initial matter, DCs 5256 (ankylosis), 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum) are not shown on examination and application of these diagnostic codes is not warranted. 

In a February 2010 VA joints examination, the Veteran reported continuing knee pain which was worse and limited him from activities like running, jogging, prolonged walking, prolonged standing position, and knee bending.  He had fair response to over the counter medication.  He also indicated that he had left knee arthroscopy in January 2010.  Symptoms included deformity, pain, weakness, incoordination, decreased speed of joint motion, and tenderness.  

Physical examination revealed no giving way, instability, stiffness, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He used no assistive devices but walked with an antalgic gait.  Tenderness, pain at rest, guarding of movement, grinding, and patellar abnormality were noted.  There was no crepitation, mass behind the knee, clicks or snaps, meniscus abnormality, or abnormal tendons or bursae.  

Range of motion was flexion 0 to 90 degrees, and left knee extension was normal at 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-rays showed mild left knee secondary degenerative osteoarthritis and bilateral suprapatellar calcific tendinosis.  The diagnosis was left knee arthroscopic surgery residuals (degenerative osteoarthritis).  

In a February 2011 VA treatment note, review of the musculoskeletal system showed that range of motion was intact, muscle tone was adequate and there were no deformities.

In a December 2015 VA knee and lower leg examination, the Veteran reported that he was unable to bend his left knee when having flare-ups.  Physical examination revealed range of motion as flexion 0 to 90 degrees and extension 90 to 0 degrees.  Pain was noted on examination but did not contribute to functional loss.  There was no pain with weight-bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no muscle atrophy, ankylosis, lateral instability, recurrent subluxation, recurrent effusion, or joint instability.  The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition noted as a meniscal tear and diagnosed as status post partial meniscectomy in 1996.  He did not use assistive devices.  

In a March 2017 VA examination, the Veteran described pain in his left knee as intermittent which produced a pressure sensation.  Pain was precipitated by walking or standing for long periods of time.  He reported difficulty walking when having a flare-up but had no functional loss of the joint, including but not limited to repeated use over time.  

Physical examination revealed range of motion as flexion 0 to 70 degrees and extension 70 to 0 degrees.  Pain was noted on examination but did not contribute to functional loss.  There was no evidence of pain with weight-bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, crepitus, muscle atrophy, ankylosis, recurrent subluxation, lateral instability, recurrent effusion, or joint instability.  It was noted that the Veteran had a meniscal tear and underwent arthroscopy in 1994.  He used a brace regularly.  

Overall, the evidence does not warrant a rating in excess of 10 percent.  While the Veteran is rated under DC 5257, the evidence does not show any recurrent subluxation or lateral instability.  Further, neither flexion nor extension are limited to meet the criteria of a separate rating under DC 5260 or 5261 as flexion was not limited to more than 70 degrees and extension was normal at 0 degrees.  Finally, while he wears a brace regularly; the use is contemplated under the current rating for pain and as there is no impairment of the tibia and fibula as previously stated, a separate rating under DC 5262 is not warranted.  

Increased Rating for a Low Back Disability

The Veteran's low back disability is rated under DC 5237 of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Board will also consider the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  In order to warrant a higher rating, the evidence must show the following:

* forward flexion of the thoracolumbar spine to 30 degrees or less (40 percent);
* favorable ankylosis of the entire thoracolumbar spine (40 percent); or
* IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent under DC 5243). 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician. 

In a February 2010 general VA examination, the Veteran reported that he fell down the stairs while in Cuba after carrying a heavy object.  He said that he has continued with back pain and was unable to carry heavy objects, flex completely or remain seated for a prolonged period of time.  

Physical examination revealed range of motion as forward flexion 0 to 90 degrees with pain elicited in the last 20 degrees, extension 0 to 30 degrees with pain elicited in the last 10 degrees, left lateral flexion 0 to 30 degrees with pain elicited in the last 10 degrees, right lateral flexion 0 to 30 degrees with no pain elicited, left lateral rotation 0 to 30 degrees with pain elicited in the last 20 degrees, and right lateral rotation 0 to 30 degrees with no pain elicited.  The diagnoses included discogenic disc disease at L5-S1 level, facet joint disease of the lumbar spine.

In a February 2010 MRI, the physician found that the Veteran had small hemangiomas of the vertebral bodies L1-2, L3 and L5.  There was a tiny central protruded disk L5-S1, and bursitis of the facet joints specially distal facet joints. In a February 2011 VA treatment note, he was evaluated with low back pain.  A lumbar MRI showed discogenic disc disease.  Review of the musculoskeletal system showed range of motion intact, muscle tone adequate and no deformities.   

In a June 2011 VA spine examination, the Veteran reported flare-ups as severe, daily and constant.  Precipitating and alleviating factors were driving, prolonged sitting, and walking.  He did not use any assistive devices.  There was no ankylosis.  Spasms, guarding, pain with motion, and tenderness were noted; however, the examiner related that the muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Physical examination revealed range of motion as flexion 0 to 50 degrees, extension 0 to 20 degrees, left lateral flexion 0 to 25 degrees; left lateral rotation 0 to 28 degrees, right lateral flexion 0 to 20 degrees, and right lateral rotation 0 to 27 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The diagnosis was discogenic disease L5-S1 level, facet joint disease lumbar spine.  There was no evidence of lower extremity radiculopathies.

In a December 2015 VA spine examination, the Veteran described his flare-ups as something that forced him to stay in bed and then he had difficulty walking.  Physical examination revealed range of motion as forward flexion 0 to 50 degrees, extension 0 to 39 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right lateral rotation 0 to 30 degrees, and left lateral rotation 0 to 30 degrees.  Pain was noted on examination but did not result in functional loss.  There was no evidence of pain with weight-bearing.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  He did not have guarding, muscle spasm, ankylosis, muscle atrophy, or radicular pain.  The examiner did note IVDS of the thoracolumbar spine; however, the examiner noted that there had not been any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use any assistive devices.  

In a March 2017 VA examination, the Veteran described pain in his lumbar spine which was constant and produced a pressure sensation.  The pain was exacerbated if he sat or stood for long periods of time.  He showed the examiner MRI reports from March 2016 which established muscle spasm, intervertebral disc dessication with intervertebral disc bulges associated to arthrosis of facet joints, thoracic kyphosis with spondylosis and arthrosis of facet joints consistent with degenerative joint disease and multiple vertebral body benign hemangiomas.  He described having difficulty getting out of bed when he had flare-ups but did not have any functional loss or impairment.  

Physical examination revealed range of motion as forward flexion 0 to 60 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right lateral rotation 0 to 30 degrees, and left lateral rotation 0 to 30 degrees.  Pain was noted on examination but did not contribute to functional loss.  There was no evidence of pain on weight-bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  He was able to perform repetitive use testing with at least three repetitions which did not cause additional loss of function or range of motion.  He did not have guarding or muscle spasm, muscle atrophy, radiculopathy or ankylosis.  He was found to not have IVDS and did not use any assistive devices.  

In sum, a rating in excess of 20 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  The evidence also weighs against the finding of a higher rating under the IVDS Formula as the Veteran denied having any incapacitating episodes at any point during the appeal period. Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  Finally, there were no reports of neurologic abnormalities that would warrant a separate rating.

With respect to both claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left knee and low back have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Next, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, he has not alleged, and the record has not otherwise shown, that his back and knee disabilities prevent him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).



ORDER

A rating in excess of 10 percent for left knee lateral meniscus tear, status post partial meniscectomy is denied.

A rating in excess of 20 percent for discogenic disc disease L5-S1 level, facet joint disease lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


